 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------X
 SC FAITH, LLC, SC JOLLEY ACRES,
 LLC, SC LAKE CITY, LLC, PALMETTO
 FAITH OPERATING, LLC, PALMETTO
 JOLLEY ACRES OPERATING, LLC, and
 PALMETTO LAKE CITY OPERATING,
 LLC,

                   Petitioners,                   18 Civ. 10029 (NRB)

             - against -                          MEMORANDUM AND ORDER

 617 WEST MARION, LLC, 1180 WOLFE
 TRAIL, LLC, 1940 BOYD, LLC, FAITH
 HEALTHCARE CENTER, LLC, LAKE
 CITY HEALTHCARE CENTER, LLC, and
 JOLLEY ACRES HEALTHCARE CENTER,
 LLC,

                Respondents.
 --------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE

       Petitioners SC Faith, LLC, SC Jolley Acres, LLC, SC Lake City,

LLC,    Palmetto   Faith   Operating,   LLC,   Palmetto   Jolley   Acres

Operating, LLC, and Palmetto Lake City Operating, LLC initiated

this action on October 31, 2018, by filing a petition to confirm

an arbitral award of $101,643 (the “Award”), plus interest accrued

from the date of the Award and attorneys fees and costs arising

from this proceeding.       Respondents 617 West Marion, LLC, 1180

Wolfe Trail, LLC, 1940 Boyd, LLC, Faith Healthcare Center, LLC,

Lake City Healthcare Center, LLC, and Jolley Acres Healthcare



                                  -1-
Center, LLC have not responded to the petition, and their time to

do so has expired.

       When, as here, a respondent declines to respond to a petition

“to confirm . . . an [arbitral] award,” which is “accompanied by

a record [that includes the governing] agreement to arbitrate and

the arbitra[l] award decision itself, . . . the petition and

accompanying record [are to be] treated as akin to a[n] [unopposed]

motion for summary judgment.”        D.H. Blair & Co. v. Gottdiener, 462

F.3d 95, 109 (2d Cir. 2006).         In deciding such a motion, a court

must    conduct   an   independent    review   of   “the   moving   party’s

submission[s] to determine if [the movant] has [in fact] met its

burden of demonstrating that” it is entitled to judgment as a

matter of law.     Id. at 110 (quoting Vermont Teddy Bear Co. v. 1-

800 Beargram Co., 373 F.3d 241, 244 (2d Cir. 2004)); accord Jackson

v. Fed. Exp., 766 F.3d 189, 195-98 (2d Cir. 2014).

       The Court has undertaken the necessary independent review and

determined that all material facts are undisputed, that those facts

are grounded in admissible evidence, and that those facts entitle

petitioners to the relief requested as a matter of law.                This

includes pre-judgment interest at the rate of nine percent per

annum, from July 11, 2018 (the date of the award) to the date on

which judgment is entered, see 1199/SEIU United Healthcare Workers

E. v. S. Bronx Mental Health Council Inc., No. 13 Civ. 2608 (JGK),


                                     -2-
2014 WL 8 4 0 9 6 5,    at * 8       ( S . D. N . Y.       Mar .    4,     2014 ) ; N. Y . C. P . L. R.    §§

5001-04,      and post-judgment               interest             at      a    variable     rate    set   by

federal statute, see 28 U.S.C. § 1961; FSC Advisors,                                         Inc. v.    Fair

Fin.   Co.,    605 F. 3d 144          (2d Cir.             2010).          The relief granted also

includes      reasonable attorneys'                    fees        and costs          incurred       in this

action   as     provided       for     in     Section             16 (e)        and   (g)   of   the Asset

Purchase Agreement.             See Pet.          'I['I[    20,     22,        Oct.   31,   2018,    ECF No.

1.     Petitioners       are    hereby directed to                         submit      within       ten days

contemporaneous records supporting their application for fees and

costs,   organized in a manner that                           facilitates evaluation by the

Court.

       For the foregoing reasons, the Court grants the petitioners'

petition to confirm the arbitral award.                                  The Clerk is respectfully

directed to terminate the motion pending at docket entry 16.



       SO ORDERED
       Dated:          New York, New York
                       March   g,2019

                                                              L~
                                                             NAOMI REICE BUCHWALD
                                                             UNITED STATES DISTRICT JUDGE




                                                   -3-
